DILLON, Circuit Judge.
In the recent case of Turner v. Althaus, 6 Neb. 64, the supreme court of the state has overruled the case of Bradshaw v. City of Omaha, 1 Neb. 17. While the latter decision remained, this court considered it as establishing a rule of decision which it was its duty to follow. Oliver v. Omaha [Case No. 10,499]. It is equally our duty to follow the rule laid down in the recent case. The same property cannot be held taxable by the one court, and not by the other.
It is inadmissible to institute a judicial inquiry into, the intention or motives of legislators in the enactment of a statute, and to make the validity of the enactment depend upon the result of such an examination. The bill must be dismissed; but, under the circumstances, no costs will be allowed to either party. Bill dismissed.